United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-7035                                                  September Term, 2020
                                                                          1:21-cv-00496-UNA
                                                        Filed On: August 6, 2021
Lindokuhle Mnyandu El,

              Appellant

       v.

Alexander Van der Bellen, President of
Austria, et al.,

              Appellees


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Millett, Wilkins, and Jackson, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed March 24, 2021,
be affirmed. As an initial matter, because appellant does not make any arguments
regarding Tim Smith on appeal, he has forfeited his ability to do so. See United States
ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004) (“Ordinarily,
arguments that parties do not make on appeal are deemed to have been waived.”).
Turning to the remaining defendants, the Foreign Sovereign Immunities Act (“FSIA”), “if
it applies, is the ‘sole basis for obtaining jurisdiction over a foreign state in federal
court.’” Samantar v. Yousuf, 560 U.S. 305, 314 (2010) (quoting Argentine Republic v.
Amerada Hess Shipping Corp., 488 U.S. 428, 439 (1989)); see 28 U.S.C. §§ 1330(a),
1604. Appellant has not shown that the district court erred in treating his claims as
being brought against foreign states and not foreign officials. See Samantar, 560 U.S.
at 325 (“[I]t may be the case that some actions against an official in his official capacity
should be treated as actions against the foreign state itself, as the state is the real party
in interest.”). Further, appellant has not alleged any facts that could show that any of
the exceptions to sovereign immunity enumerated in the FSIA applies, and has not
identified any error in the district court’s dismissal without prejudice of his civil action for
lack of jurisdiction. See Odhiambo v. Republic of Kenya, 764 F.3d 31, 34 (D.C. Cir.
2014) (“Under the FSIA, a district court has subject matter jurisdiction over a suit
against a foreign state if—and only if—the plaintiff’s claim falls within a statutorily
enumerated exception.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7035                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2